Citation Nr: 0606517	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  01-07 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for thoracic scoliosis.

2.  Entitlement to an initial compensable rating for tension 
headaches.

3.  Entitlement to a compensable rating for right (major) 
carpal tunnel syndrome before November 16, 2001.

4.  Entitlement to a rating higher than 10 percent for right 
(major) carpal tunnel syndrome from November 16, 2001.

5.  Entitlement to a compensable rating for left carpal 
tunnel syndrome before November 16, 2001.

6.  Entitlement to a rating higher than 10 percent for left 
carpal tunnel syndrome from November 16, 2001.

7.  Entitlement to an initial compensable rating for status 
post left laser retinoplasty for retinoschisis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1996 to 
January 2000.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2000 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The Board remanded the appeal in 
September 2003.  


FINDINGS OF FACT

1.  Thoracic scoliosis pre-existed active duty and did not 
become aggravated beyond the natural course of the disease 
process during active service; current thoracic spine 
problems are not shown to be etiologically related to active 
service.

2.  Tension headache disability is not manifested by 
prostrating headaches averaging one in two months over the 
last several months.   

3.  Bilateral carpal tunnel syndrome is manifested by less 
than mild sensory symptoms before November 16, 2001; and no 
more than mild sensory symptoms from that date; neurological 
deficit is not shown clinically.

4.  The left eye disability, status post left laser 
retinopathy for retinosis, is not manifested by centrally 
located, localized retinal scars, retinal atrophy, or retinal  
irregularities resulting in irregular, duplicated, enlarged, 
or diminished image; visual field defect or diminished visual 
acuity that would support a compensable rating; or pain, 
rest-requirements, or episodic incapacity.       
  

CONCLUSIONS OF LAW

1.  The criteria for service connection for thoracic 
scoliosis are not met.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(b) (2005); Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

2.  The criteria for an initial compensable evaluation for 
tension headaches are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2005).

3.  The criteria for initial compensable evaluation for 
bilateral carpal tunnel syndrome are not met before November 
16, 2001; the criteria for a higher evaluation are not met 
from November 16, 2001.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.124a, Diagnostic Codes 8515, 8516 (2005).

4.  The criteria for an initial compensable evaluation for 
status post left laser retinoplasty for retinosis are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.84a, 
Diagnostic Codes 6006, 6008, 6009, 6011 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection - Thoracic Scoliosis

The veteran entered active duty with pre-existing, 
asymptomatic thoracic scoliosis as documented in a June 1995 
enlistment medical examination report.  A radiology 
consultation report bearing the same date states that 
thoracic scoliosis curved the spine convex to the right to 23 
degrees.  Thus, there is "clear and unmistakable" evidence 
of a pre-existing thoracic spine condition; the presumption 
of soundness does not attach.  38 U.S.C.A. § 1111 (West 
2002); 38 C.F.R. § 3.304(b) (2005).  

The issue, then, is whether scoliosis became aggravated 
beyond a natural progress of the condition during active 
duty.  Id.  Aggravation is not conceded where the disability 
underwent no increase in severity during service based on the 
whole record pertaining to manifestations of the disability 
before, during, and after service.  38 U.S.C.A. 1153 (West 
2002); 38 C.F.R. 3.306(b) (2005); Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995).  Temporary or intermittent flare-ups 
are insufficient to find aggravation unless the underlying 
condition itself, as contrasted with symptoms, worsened.  
See, e.g., Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).

The service medical records do reflect numerous complaints of 
back pain, including pain the neck and lower back; service 
connection was granted for lumbosacral strain in the 
September 2000 rating decision.  Evidence of flare-ups (that 
is, complaints of back pain), without more, would not suffice 
to conclude that aggravation of the underlying scoliosis took 
place unless there is clinical evidence of pathological 
changes to the pre-existing condition.  The service medical 
records do not present such evidence.   

Post-service medical records show a diagnosis of scoliosis.  
Importantly, the April 2005 VA medical examination report, 
resulting from a full examination of the veteran and 
consideration of her medical history, including recent X-ray 
results, reflects a doctor's opinion that pre-existing 
thoracic scoliosis it is not related to active service.  
Based on such evidence, the Board is compelled to conclude no 
aggravation took place during active duty and that the 
current condition is not etiologically attributable to active 
service.  The record does not present clinical evidence 
contrary to the April 2005 report; the veteran has not 
proffered evidence that the scoliosis itself, as opposed to 
flare-ups, worsened during service.    

As the preponderance of the evidence is against the claim, 
the Board does not apply the benefit-of-reasonable doubt 
rule.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2005).  
         
II.  Increased Evaluations

As appeal was taken from the September 2000 rating decision 
granting the original service connection claim and assigning 
initial ratings therefor, the claim is akin to that in 
Fenderson v. West, 12 Vet. App. 119, 126 (2001), and 
separate, "staged" evaluations may be assigned as evidence 
warrants.  However, the earliest effective date of a 
compensable rating on any disability is January 3, 2000, the 
day after discharge from active duty, as the original claim 
was filed immediately after discharge.  See 38 U.S.C.A. 
§ 5110(b)(1) (West 2002).  Thus, the Board's primary focus is 
on evidence of the extent of disabilities from January 2000 
forward.    

During the appeal, the RO increased the evaluation for 
bilateral carpal tunnel syndrome to 10 percent effective 
November 16, 2001, for each side.  As the increases still do 
not represent the maximum permissible benefit, the claim 
remains in controversy before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993). 

Tension Headaches

Diagnostic Code 8100, 38 C.F.R. § 4.124a (2005), assigns the 
minimum compensable 10 percent rating for migraine headaches 
with evidence of characteristic prostrating attacks averaging 
one in two months.  Of the various Diagnostic Codes in Part 4 
evaluating neurological conditions and central nervous system 
diseases, Code 8100 is that most closely analogous to the 
disability picture presented here and VA is permitted to rate 
this disability thereunder.  38 C.F.R. § 4.20 (2005).

During the February 2000 VA medical examination, the veteran 
reported monthly headaches lasting 2-3 hours, which do not 
interfere with her activities or present symptoms like nausea 
or double vision.  VA clinical records dated later that year 
reflect denial of severe headaches.  At the November 2001 VA 
examination (spinal), she provided a history of 3-4 headaches 
a week, but the doctor noted lack of medical intervention for 
tension headaches other than use of Motrin.  Finally, at the 
April 2005 neurological examination, the veteran reported 
having "pounding" headaches 2-3 times a week that are not 
completely relieved by medication.  

Based on the record, essentially, the issue is whether, given 
subjective history of frequent headaches (2-4 times weekly 
from late 2001 forward), the evidence for and against the 
minimum 10 percent rating is at least in equipoise.  The 
Board finds it is not.  

Diagnostic Code 8100 clearly provides that, for any 
compensable rating, the headaches must be "prostrating."  
This indicates incapacitation or nearly so due to the 
frequency and/or severity of headaches.  Other than history 
of more frequent headaches than was reported in 2000, the 
clinical evidence does not, on the whole, reflect headaches 
are of such severity that they are "prostrating."  The 
veteran does not have symptomatology associated with 
headaches like nausea.  The headaches are described as 
"mild" by the VA medical examiner in April 2005.  The 
examiner noted the veteran did not identify incapacitation 
due to headaches; she reportedly used less than 8 hours of 
sick leave during the past year due to headaches, although 
she did report (in an April 2005 statement) that she tries to 
"work through" the headaches and that her productivity is 
reduced.  In November 2000, she reported the headaches last 
2-3 hours, not for longer periods that could significantly 
impede productivity in work or performance of daily 
activities.  Clinical evidence after discharge associated 
with headaches largely consists of results of various 
compensation and pension examinations; the veteran has not 
sought treatment specifically for headaches due to their 
frequency and/or severity.

Based on the above, the Board finds the evidence does not 
support the next higher, or minimum compensable, 10 percent 
rating for tension headaches.

Carpal Tunnel Syndrome

The veteran's carpal tunnel syndrome is rated under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8515 (2005), which assigns a 10 
percent rating for mild incomplete paralysis of the median 
nerve.  Moderate incomplete paralysis is assigned 30 and 20 
percent ratings for the major and minor hand, respectively.  
Diagnostic Code 8516 permits 10 percent ratings for 
incomplete paralysis of the ulnar nerve, bilaterally.  For 
moderate incomplete paralysis, 30 and 20 percent ratings are 
assigned for major and minor sides, respectively.  The term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than that for complete 
paralysis for a particular nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  38 C.F.R. 
§ 4.124a.  

The veteran is right-hand dominant.  The effective date of 
the 10 percent ratings (November 16, 2001) is based on the 
date of a VA examination.  There is no clinical evidence of 
treatment specifically for carpal tunnel syndrome for the 
period from discharge forward.  Clinical evidence is in the 
form of VA examination reports, and they document reports of 
"off and on" tingling in the hands and fingers, 
particularly after typing or writing for more than half an 
hour.  The veteran sometimes awakes with a tingling sensation 
in the fingers, but the symptoms otherwise do not interfere 
with activities.  Braces/wristbands have helped.  See 
February 2000 examination report.  VA clinical records dated 
in December 2000 document complaints of hand numbness for 
several hours during the morning.  The November 2001 
examination report documents "mild-moderate" functional 
impairment due to carpal tunnel symptoms.  However, nerve 
conduction studies obtained shortly before discharge yielded 
negative results.  The veteran has full range of motion in 
the fingers; finger-thumb abduction was performed.  She was 
able to touch the distal palmar crease and has equal grip 
strength bilaterally.  She is a senior in college and writes 
a lot; she cannot write wearing wristbands and does not use 
them.  She was advised to perform hand exercises using an 
exercise ball.   

The April 2005 examination report documents the veteran's 
complaints of tightness, stiffness, numbness and tingling in 
the hands and fingers.  The veteran sleeps in hand splints.  
The right hand is more problematic when writing.  However, 
neurologically, the findings were normal; Tinel's sign was 
negative.  There was tenderness to palpation over both 
extensor tendons in both wrists, and the right hand/wrist was 
particularly affected.  The tenderness in the right wrist is 
aggravated on dorsiflexion.  The examiner noted that carpal 
tunnel syndrome is a disorder of the median nerve, and 
clinical evidence reveals normal median nerve function.  As 
such, she concluded the veteran does not have carpal tunnel 
syndrome; rather, she has bilateral wrist strain more likely 
than not due to chronic tendonitis.        

In essence, the above evidence presents reported symptoms of 
tingling, numbness, and tightness in the hands, fingers, 
and/or wrists, but clinically, neurological abnormality is 
not shown, nor is paralysis, incomplete or complete, of the 
median or ulnar nerves.  Recent clinical evidence suggests 
the veteran might have been misdiagnosed with carpal tunnel 
syndrome.  Nonetheless, without clinical evidence of 
neurological abnormality affecting the median or ulnar 
nerves, the Board cannot assign more favorable ratings than 
those already in effect.  The regulations prohibit rating, at 
most, to the moderate degree where, as here, the involvement 
is wholly sensory.  38 C.F.R. § 4.124a.  

The veteran has not reported, and the clinical evidence does 
not show, additional limitation due to symptoms such that the 
veteran has missed work or classes beyond a minimal amount.  
Further, such evidence, considered in light of normal range 
of motion and grip strength, does not present adequate basis 
upon which more favorable evaluation(s) could be assigned 
based on functional impairment.  

Moreover, on the whole, the symptoms seem to have been less 
problematic before the November 2001 examination.  Clinical 
evidence dated after this date documents reports of 
difficulty writing (the veteran is, or was at the time of the 
recent examination, a college student) and wrist tenderness, 
particularly on the right, the dominant, side, not documented 
before November 2001.  At most, the evidence concerning the 
disability constituted reported sensory disturbance.  Based 
on these considerations and other evidence previously 
discussed, the Board does not assign a compensable rating for 
the period before November 16, 2001.  Nor does it find a 
rating higher than 10 percent is warranted after such date.


Laser Retinoplasty

The veteran's left eye disability is evaluated under 
38 C.F.R. § 4.84a, Diagnostic Code 6011 (2005).  A 10 percent 
evaluation is assigned for unilateral or bilateral localized 
scars, atrophy, or irregularities of the retina that are 
centrally located with irregular, duplicated enlarged, or 
diminished image.  

The February 2000 VA eye examination report noted normal 
results upon external and dilated fundoscopic examination.  
There is peripheral retinal thinning with old laser scars in 
the left eye, but no holes are noted.  The scars are not 
reported to cause visual and perceptual disturbance such that 
images are irregular, duplicated, enlarged, or diminished.  
Similarly, in November 2001, a VA eye examiner said left eye 
vision is not adversely affected.  The April 2005 VA eye 
examination report indicates the laser scar residuals are 
stabilized; it does not document distorted images due to 
scarring.  Thus, a compensable evaluation is not warranted 
under Diagnostic Code 6011.   

As for other potentially applicable criteria, Diagnostic 
Codes 6006 (retinitis), 6008 (retina, detachment of), and 
6009 (eye, injury of, unhealed) were also considered.  Such 
disabilities, if in chronic form, are rated from 10 percent 
to 100 percent for impairment of visual acuity or field loss, 
pain, rest-requirements, or episodic incapacity, combining an 
additional rating of 10 percent during continuance of active 
pathology.  The minimum rating to be assigned during active 
pathology is 10 percent.  38 C.F.R. § 4.84a.  

The best distant vision obtainable after the best correction 
by glasses will be the basis of evaluation of visual 
impairment.  38 C.F.R. § 4.75 (2005).  The veteran's 
corrected vision, bilaterally, near and distance, was 20/20 
as of the February 2000 VA eye examination; there was no 
visual field defect.  Visual acuity test results obtained 
during a November 2001 examination were unchanged.  As for 
visual field defect, the results were deemed invalid because 
they were too random and could not be converted to visual 
field analysis methods.  

VA clinical evidence includes November 2000 ophthalmology 
outpatient records that reflect visual acuity of 20/25, 
20/20, and 20/30, but it is not explicitly stated whether the 
measurements are as corrected or uncorrected, or whether they 
are for the left or right eye.  In any event, these records 
do not show finding of left eye visual field defect or other 
clinical findings not previously noted.  Clinical records 
dated in June 2001 show visual acuity of 20/20 (right) and 
20/25 (left), but it is not stated whether these are 
corrected measurements.  The veteran has bilateral hyperopic 
astigmatism.  The left eye retina appeared stable.     

The April 2005 VA eye examination yielded corrected visual 
acuity measurements as follows: 20/20 near and far, right; 
and 20/25 and 20/20, near and far, left.  While there is some 
retinal thinning and vitreous traction in the left eye, the 
retina is not detached and the condition is stable in 
comparison to examination results from November 2001.  The 
veteran is hyperopic and has astigmatism bilaterally.  As for 
left visual field defect, there were scattered defects in the 
superior field, but the peripheral vision appeared normal, 
and the defects were deemed not in the area of the 
retinoschisis.       

The various visual acuity measurements, whether or not as 
corrected, and visual field defect found would not result in 
a compensable rating under 38 C.F.R. § 4.84a criteria.  The 
veteran complains of episodic flashes of light, but pain, 
rest requirements or incapacitating episodes are not 
documented.  At no time did the veteran report inability to 
read, type or write - activities in which she primarily would 
engage in given her work history in paralegal activities in 
service and her status as a college student.  

Thus, the Board does not find a compensable rating is 
warranted for the current left eye disability.        

III.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  


Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  It must ask the claimant to provide any 
evidence in his possession pertaining to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In May 2004, the RO sent the veteran a content-complying 
letter.  It informed her of the basic evidentiary 
requirements on a service connection claim and that higher 
evaluation requires evidence that the service-connected 
disability has worsened.  She was also told that, if she 
identifies the sources of evidence pertinent to the claim, 
then VA would assist her in obtaining records from such 
sources, but that the responsibility to substantiate the 
claim ultimately lies with her.  The letter also explicitly 
asked: "If you have any evidence in your possession that 
pertains to your claim, please send it to us."  She also was 
asked to identify all health care providers who treated her 
for the claimed disabilities consistent with the Board remand 
order, and, while she submitted a personal statement in 
response, she did not identify such providers.  Through the 
May 2004 inquiry, citation of 38 C.F.R. § 3.159 in the July 
2005 Supplemental Statement of the Case (SSOC), and as well, 
the issuance of the Statement of the Case (SOC) and 2002 
SSOC, the RO informed the veteran of what is needed to 
substantiate the claim, why service connection is not 
warranted for thoracic scoliosis, and why higher evaluations 
are not warranted for service-connected disabilities.  The 
2000 rating decision and SOC specifically discussed the 
principle of aggravation of a pre-existing condition.    

The Board acknowledges that full Section 5103(a) notice was 
given during the appeal period, after the issuance of the 
unfavorable rating decision upon which this appeal is based.  
The Board finds no prejudicial error resulted as a result of 
this timing defect.  The Pelegrini Court explicitly declined 
to hold that a case in which no pre-AOJ decision notice was 
provided must be returned for readjudication anew as though 
no AOJ decision was issued.  The Board interprets Pelegrini 
to mean that the intent and purpose of the law are to provide 
a full section 5103(a) notice before the initial AOJ decision 
to ensure full and fair development of the case and to 
provide a claimant ample time to substantiate the claim.  
However, the Court recognized that a case-by-case evaluation 
might be warranted at times.  

Through content-complying notice, SOC, SSOCs, and rating 
actions, the veteran had full notice of what proof her claim 
requires and why more favorable resolution is not warranted.  
Even after she was notified of a 60-day opportunity to 
further comment on the claim through the issuance of the most 
recent SSOC, by which date she had notice of all four 
elements, no additional medical evidence was submitted.  She 
did not specifically claim that VA failed to comply with 
Section 5103(a) notice requirements, or that she has any 
evidence in her possession required for full and fair 
adjudication of this claim.  See Mayfield v. Nicholson, 19 
Vet. App. 203 (2005).  Rather, her representative submitted 
additional argument.  Thus, the Board does not find 
prejudicial error as to the timing or the substantive content 
of the notice. 

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The record 
includes VA clinical records and multiple VA medical 
examination reports appropriate to an evaluation of the 
claim.  The Board's development directives were completed.  
The veteran has not reported existence of additional, missing 
evidence, be it in the custody of the government or private 
entities, despite notice she can do so.  Based on the 
foregoing, the Board concludes that VA has met its duty-to-
assist obligations.     




ORDER

Service connection for thoracic scoliosis is denied.

Increased (or compensable, as applicable) evaluations for 
tension headaches, bilateral carpal tunnel syndrome, and 
status post left laser retinoplasty for retinoschisis are 
denied. 


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


